Citation Nr: 0008375	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for painful and 
limited motion of the left knee due to arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
instability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from May 1971 to March 1975 
and from November 1987 and April 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1997 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland Oregon, which 
assigned a 20 percent evaluation for left knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subsequently, 
by a January 1999 rating decision, the assigned diagnostic 
codes were amended, and a 10 percent evaluation was assigned 
under Diagnostic Code 5257 for instability, and a 10 percent 
evaluation was assigned under Diagnostic Code 5003 for 
limitation of motion and painful motion due to arthritis.

In a statement submitted in February 1999, the veteran 
contended that the substitution of a 10 percent evaluation 
under Diagnostic Code 5257 and a 10 percent evaluation under 
Diagnostic Code 5003 for the previously-assigned 20 percent 
evaluation under Diagnostic Code 5257 constituted a reduction 
in evaluation for which regulations governing due process 
were applicable.  This contention is REFERRED to the RO for 
clarification and any necessary action.  


FINDING OF FACT

The veteran's service-connected left knee disability is 
currently manifested by slight laxity of one ligament and 
mild laxity of one ligament, valgus deformity managed by use 
of adaptation of the left shoe, some incoordination, slight 
limitation of flexion, degenerative changes on radiologic 
examination, pain on use, minimal swelling, and some heat 
over the left knee, but there is no giving way or locking, 
and the veteran retains full-time employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for painful and limited motion of the left knee due to 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.10, 4.14, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for instability of the left knee are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

By a rating decision issued in January 1994, service 
connection for a left knee disability was granted, and that 
disability was evaluated as 10 percent disabling under 
Diagnostic Code 5257.  The Board notes, for reference, that 
the veteran has been awarded service connection for right 
knee disability, in a rating decision issued in February 
1991.  The veteran asserted that the severity of left knee 
disability had increased, and, by a rating decision issued in 
June 1997, the evaluation for service-connected left knee 
disability was increased to 20 percent.  However, the veteran 
asserts that this evaluation does not include adequate 
consideration of functional loss and pain on motion.  

An allegation that a service-connected disability has become 
more severe is sufficient to well-ground a claim for 
increase.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  It is noted in this regard that the veteran was 
afforded multiple VA examinations.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Private medical records dated in June 1996 reflect that the 
veteran complained that he experienced "popping" in both 
knees, soreness proportional to activity, and difficulty 
squatting and kneeling.  Left knee range of motion was from 
zero degrees of extension to 120 decrees of flexion on 
passive motion and to 100 decrees of flexion on active 
motion.  There was gross crepitus in the medial and patellar 
femoral compartments on the left knee.  Radiologic 
examination disclosed advanced degenerative changes in the 
left knee.

Private clinical records dated in February 1997 reflect that 
the left knee flexion was decreasing, and the veteran was 
suddenly unable to flex his knee beyond 90 degrees.  The knee 
was painful at rest and there was constant effusion.  During 
arthroscopy, "much cartilage debris" was noted in the joint.  
The medial femoral condyle was quite degenerated.  The 
physician stated that the prognosis for the knee was poor.  
However, the veteran's ACL (anterior collateral ligament) was 
intact and the knee was very stable.  Use of an unloading 
(hinged) brace was initiated.

On VA examination conducted in April 1997, the veteran 
complained of pain and discomfort in the knees, worse with 
exercise, climbing stairs, walking down an incline, or 
walking on uneven ground.  Left knee pain was worse than 
right knee pain.  The veteran reported that he was unable to 
do any type of work or walking without use of the unloading 
brace on the left knee to keep the knee properly in line.  
The examiner stated that the veteran had a normal heel-to-toe 
gait while wearing the brace, but without the left knee 
brace, the veteran walked with a noticeable limp.  

There was no swelling or deformity and the knee was stable 
laterally.  Range of motion of the left knee was from zero 
degrees of extension to 125 degrees of flexion, at which 
point the veteran "cried out" in pain.  The examiner also 
observed that the veteran experienced significant acute pain 
and discomfort in the knees bilaterally during weight-bearing 
in flexion and was unable to stand back up from a sitting 
position without pushing up and supporting himself with the 
examination table.  The examiner concluded that the veteran 
had advancing post-traumatic degenerative changes in the left 
knee, particularly the medial compartment.

A private medical statement dated in July 1997 and submitted 
in August 1997, reflects that the veteran was medically able 
to manage eight hours of work daily, but no more, and was 
medically unable to work overtime.  The physician recommended 
that the veteran work at an even-paced 40-hour workweek.  

In January 1998, the veteran asserted that he was entitled to 
an increased disability evaluation for the left knee because 
surgery on that knee had been required.  The Board notes that 
a temporary total disability evaluation was assigned from 
December 16, 1997 to February 1, 1998, with reinstatement of 
the assignment of a 20 percent evaluation at the termination 
of the temporary total disability award.  

On VA examination conducted in September 1998, the veteran 
reported that he built up the lateral aspect of the left shoe 
in order to maintain the necessary knee position.  He 
reported using the hinged left knee brace when doing 
strenuous activity such as mowing grass.  He was still able 
to maintain his job at the post office, which involved 
standing and sitting, but he had knee pain every day after 
work, and used a hot tub daily for relief.  He reported 
avoiding activity involving walking.  He was using a glider 
(glide walker) for exercise of the lower extremities without 
flexing the knees.  He reported occasional brief severe pain 
when the left knee was twisted, but reported no particular 
weakness or stiffness.  He reported no giving way or locking 
of the left knee.  

The examiner stated that the veteran walked "well" but with 
an obvious degree of valgus deformity of the left knee.  
There was no more than slight swelling of the left knee, but 
there was increased heat over the left knee as compared to 
the right.  There was a mild degree of laxity of the medial 
collateral ligament and a slight degree of lateral collateral 
laxity.  Range of motion of the left knee was to zero degrees 
of extension and 112 degrees of flexion.  Radiologic 
examination disclosed degenerative changes of the left knee 
with probable osteochondritis desiccans.  The examiner 
concluded that increased heat over the knee indicated 
continued irritation and inflammatory processes.  The 
examiner noted that the veteran did not have flare-ups as 
such, but pain and was related to daily activity.  The 
veteran had a small degree of incoordination as expected with 
the valgus stance produced by the December 1997 osteotomy.  
Because of the veteran's limited ability to ambulate, 
weakened movement and fatigability were not significant, as 
the veteran was unable to exercise to the point of 
fatigability.

A private medical statement dated in July 1998 reflects that 
the veteran was medically released to return to full-time 
work 8 hours a day in April 1998.

1.  Claim for Evaluation in Excess of 10 Percent for 
Instability, Left Knee

Under Diagnostic Code 5257, recurrent subluxation, lateral 
instability, or other impairment of a knee, warrants a 10 
percent evaluation where the disability is slight, a 20 
percent evaluation for moderate disability, and a 30 percent 
evaluation for severe disability.  The veteran himself 
reports that he has no episodes of "locking" or "giving 
way" of the left knee.  The current objective evaluations 
disclose no findings or diagnosis of recurrent subluxation.  
The veteran does have a valgus deformity, and laxity of two 
left knee ligaments, with the laxity of the medical 
collateral ligament described as "mild" and the lateral 
collateral ligament laxity described as "slight."  

The Board has considered whether the laxity of the two 
ligaments together approaches or approximates moderate 
lateral instability.  However, the Board notes the post-
surgical statement that the veteran's anterior collateral 
ligament is intact and the description of the knee as 
"stable."  The Board also notes that the veteran's knee 
instability does not prevent him from performing even 
strenuous activity such as mowing the lawn, although he is 
required to wear a knee brace when he performs such strenuous 
activity.  The Board also notes that the veteran continues to 
work full-time in his job for the postal service, which 
requires standing and requires sitting while leaning 
backwards.  

The Board is persuaded that the facts describing disability 
due to instability are not consistent with a finding such 
disability currently approximates moderate disability, 
without consideration of pain and limitation of motion due to 
arthritis.  As the veteran's arthritis is separately 
evaluated, under Diagnostic Code 5003, as discussed below, 
the findings of arthritis and pain do not warrant an 
increased evaluation in excess of 10 percent under Diagnostic 
Code 5257.  38 C.F.R. § 4.14.  The preponderance of the 
evidence as to the degree of disability due to instability is 
against the claim that instability evaluated under Diagnostic 
Code 5257 is more than 10 percent disabling.  Since the 
evidence as to the extent of disability due to instability is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(a) are 
not applicable to warrant a more favorable evaluation.

The U.S. Court of Veterans Appeals (Court) has stated that 
Diagnostic Code 5257 does not provide for compensation solely 
based upon limitation of motion, but, rather encompasses the 
residuals of injury, including factors such as pain and 
instability.  The Court has determined that a separate 
analysis of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where a veteran's disability evaluation is assigned under 
Diagnostic Code 5257 would be duplicative, and therefore is 
not warranted.  Johnson (Brenda) v. Brown, 9 Vet. App. 7 
(1996).   

2.  Claim for Evaluation in Excess of 10 Percent for 
Arthritis, Left Knee

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  The evidence establishes that the 
veteran does have a diagnosis of arthritis of the left knee, 
and there are findings of arthritis on radiologic 
examination.  

If there is no compensable limitation of motion due to 
arthritis, a 10 percent evaluation is warranted for each 
major joint or group of minor joints affected.  In this case, 
the veteran's range of extension, to zero degrees, is 
noncompensable, and his range of flexion, to 112 degrees, is 
also noncompensable.  Diagnostic Code 5260, 5261.  Thus, the 
veteran's painful motion and noncompensable limitation of 
motion are evaluated under Diagnostic Code 5003.  The 
evidence thus warrants a 10 percent under Diagnostic Code 
5003, since the left knee is one joint.  The Board notes that 
the 10 percent evaluation under 5003 is in conformance with 
38 C.F.R. § 4.59, which provides that, where there is painful 
motion due to arthritis, the minimum compensable evaluation, 
if not more, must be assigned.  

The Board has considered whether the veteran's complaints of 
left knee pain and functional loss warrant an evaluation in 
excess of 10 percent for pain, painful motion, painful use, 
and limitation of motion under Diagnostic Code 5003.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, the medical 
evidence establishes that the veteran is able to work 40 
hours a week, although he has pain daily and uses measures 
for pain relief daily after work.  The veteran's complaints 
of functional loss and pain are credible and are supported by 
objective medical evidence.  Nevertheless, the Board is 
persuaded that the current severity of the veteran's pain, 
painful motion, and functional loss is encompassed within the 
10 percent evaluation for arthritis.  In this regard, the 
Board notes that some pain and functional loss is also 
evaluated under Diagnostic Code 5257, and that functional 
loss cannot again be considered in determining whether an 
evaluation in excess of 10 percent is warranted for 
arthritis.  38 C.F.R. § 4.14.  

Conclusion

The Board has considered the veteran's left knee disability 
as a whole, to ensure that the current 10 percent evaluation 
under Diagnostic Code 5257, together with the 10 percent 
evaluation under Diagnostic Code 5003, encompass all the 
factors of disability present in this case.  Regulations 
require that all disabilities be rated separately, but 
evaluation of the "same disability" or "same 
manifestations" under various diagnoses is to be avoided.  
As noted in the rating decisions, if differing manifestations 
of the "same" injury or disability meet the evaluative 
criteria for more than one diagnostic code, and none of the 
criteria under any of these differing diagnostic codes is 
duplicative of or overlapping with the symptomatology rated 
by the criteria under the other codes, the veteran is 
entitled to separate evaluations under each of the diagnostic 
codes for which the criteria are met.  38 C.F.R. § 3.103(a); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has 
therefore considered whether the criteria for any addition 
diagnostic codes other than 5257 and 5003 have been met.

The Board notes that the veteran has undergone partial 
removal of the semilunar cartilage, and that symptomatic 
removal of semilunar cartilage warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
However, it appears that any finding consistent with a 
symptomatic semilunar cartilage, such as pain, degenerative 
changes, swelling, heat, limitation of motion, or the like, 
have been evaluated under, and are duplicative and 
overlapping with, the criteria in Diagnostic Codes 5257 and 
5003.  The veteran is not entitled to a separate compensable 
evaluation under Diagnostic Code 5259, and an evaluation in 
excess of the currently-assigned evaluations (10 percent, 
Diagnostic Code 5003 and 10 percent, Diagnostic Code 5257) is 
not available under Diagnostic Code 5259.  

The medical evidence establishes that no other Diagnostic 
Code used to evaluate knee disability is applicable, as there 
is no evidence of ankylosis of the left knee, or of a 
compensable limitation of extension or flexion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261.  

The Board also notes the veteran's contention that the 
current evaluations, a 10 percent evaluation under 5257 and a 
10 percent evaluation under 5003, do not encompass or 
adequately reflect his current disability due to pain, 
functional loss, and limitation of motion.  The Board notes 
that complaints of pain and functional loss are encompassed 
under both Diagnostic Codes 5257 and 5003.  The Court has 
determined that Diagnostic Code 5257 encompasses factors of 
injury such as pain.  By its terms, a 10 percent evaluation 
under Diagnostic Code 5003 requires objective evidence of 
pain, in addition to the x-rays findings of arthritis, in 
order to meet the criteria for a 10 percent evaluation.  

The Board has considered whether the veteran's complaints of 
pain exceed the level contemplated within the 10 percent 
evaluation.  Certainly, the veteran's contentions that he has 
pain are credible.  The objective evidence is entirely 
consistent with the veteran's complaints of left knee pain, 
worse with exercise, standing, weightbearing, and other 
activity.  However, the evidence reflects that the veteran is 
able to care for himself and to work, full-time, and he 
retains the ability to carry out necessary activities.  

Although adaptive devices (built-up shoe) and measures for 
pain relief (medications, heat) are required, the Board does 
not find that the severity of left knee pain and functional 
loss exceeds the level reasonably encompassed in the 
currently-assigned evaluations.  Moreover, the Board does not 
find any factor of disability evidenced in this case which is 
not contemplated within the assigned Diagnostic Codes, 5257 
and 5003.  The Board concludes that the preponderance of the 
evidence, as a whole, is against an increased evaluation 
under either of the assigned diagnostic codes, and there is 
no evidence that assignment of an additional separate 
compensable evaluation under any other diagnostic code is 
warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
painful and limited motion of the left knee due to arthritis 
is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee instability is denied.  



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

